Exhibit 10.04

Series Reference

____________ ___ -

________________

FORM OF PROMISSORY NOTE

 

[$______________]

__________________

_____________, ____

For value received, the undersigned, WEST RECEIVABLES PURCHASING, LLC, a Nevada
limited liability company (the “Borrower”), hereby promises to pay to the order
of TOGM, LLC, a _______________ limited liability company (the “Lender”), at its
main office in Chicago, Illinois, or at any other place designated at any time
by the holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of
[_______________________Dollars and ____/100 ($________________)], together with
interest on the principal amount hereunder remaining unpaid from the date hereof
until this Note is fully paid, at the interest rate in effect from time to time
under the Credit Agreement computed in accordance with the Credit Agreement.

The principal hereof and interest accruing thereon shall be due and payable as
provided in the Credit Agreement, but in any event will be due and payable in
full on the Loan Maturity Date, as defined in and provided for in the Credit
Agreement for this Note. This Note may be prepaid only in accordance with the
Credit Agreement.

The “Credit Agreement,” as referred to herein, shall mean that certain Credit
Agreement dated as of _______________, 2008, by and among the undersigned and
the Lender, as amended, modified or extended. This Note is issued in connection
with the acquisition by the Borrower of certain assets referred to in the
Lender’s records as ________________. This Note is subject to and is payable in
accordance with the Credit Agreement and is one of the Notes referred to
therein.

This Note is secured, among other things, pursuant to the Security Agreement (as
defined in the Credit Agreement) and the other Loan Documents (as defined in the
Credit Agreement), and may now or hereafter be secured by one or more other
security agreements, pledges, assignments, agreements or other instruments.

The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses (to the extent actually incurred by the Lender), in the
event this Note is not paid when due, whether or not legal proceedings are
commenced. Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

This Note shall not be transferred without compliance with Section 9.12 of the
Credit Agreement and providing written notice of the transfer and the identity
of the transferee to the Borrower, which shall be in the form of a true and
correct copy of the original endorsement of this Note provided to the Borrower
in accordance with the notice provisions of the Credit Agreement. Any transfer
without compliance with the previous sentence shall be null and void.

 

WEST RECEIVABLES PURCHASING, LLC   By:         Name:         Title:    